Dawson, J.
(dissenting): This was not a'case where the infirmities of the note could only be ascertained by the plaintiff by an inquiry which it was not bound to make, nor governed by the legal principles pertaining thereto. The bank’s own officer, acting for the bank in the acquisition of the note, candidly admitted that she knew the conditions and terms of the contract for which the note was given; and I think the maker was entitled to set up the same defenses as would have been available against the original payee.